DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesonen et al. (US PGPub 200200381488, herein after referred to as “Lesonen”) in view of Kim et al. (US PGPub 2017/0288004, hereinafter referred to as “Kim”).
Lesonen discloses the semiconductor device substantially as claimed.  See figures 1-5, and corresponding text where Lesson shows, pertaining to claim 1, a display panel comprising: 
an insulating substrate in which at least one hole (411’) is defined, wherein the insulating substrate comprises: a display area surrounding the hole area (411’(figure 4; [0073-0085]); and a peripheral area adjacent to the display area
a plurality of electrically conductive sub-signal lines (400)  and electrically connected to the pixels, wherein a hole area (411’) comprises: 
a line area (412’, 412”) which surrounds the hole and in which the sub-signal lines are located (figure 4; [0073-0085]); and 
a compensation area between the line area and the display area in a plan view and configured to display a black color ([0043]). 

Lesonen fails to explicitly show, pertaining to claim 1, a plurality of pixels in the display area;
a plurality of main signal lines in the display area and electrically connected to the pixels. 

.
pertaining to claim 1, a plurality of pixels (PX) in the display area (DA) (figures 1-3; [0060-0086]);
a plurality of main signal lines in the display area (DA) and electrically connected to the pixels (figures 1-3; [0066]). 
In addition, Kim provides the advantages of including a through portion inside a display area to prevent cracks from occurring or propagating along surrounding portions ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, a plurality of pixels in the display area;
a plurality of main signal lines in the display area and electrically connected to the pixels, according to the teachings of Lesonen, with the motivation of including a through portion inside a display area to prevent cracks from occurring or propagating along surrounding portions.

Lesson shows, pertaining to claim 2, further comprising an optically opaque metal pattern in the compensation area and spaced apart from the pixels in a plan view (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 3, wherein the metal pattern is a floating electrode (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 4, wherein the metal pattern is configured to receive a ground voltage (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 5, wherein the metal pattern is configured to receive the same voltage as one of the sub-signal lines (figure 4; [0073-0085]). 
pertaining to claim 6, wherein the metal pattern and the sub-signal lines are on the same layer (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 7, wherein the main signal lines are on a layer that is different from the layer on which the sub-signal lines are (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 8, wherein the metal pattern is on a layer that is different from a layer on which the sub-signal lines are (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 9, wherein at least one of the sub-signal lines is on the same layer as at least one of the main signal lines (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 10, wherein the metal pattern extends into the line area, and wherein the metal pattern overlaps with the sub-signal lines when viewed in a plan view (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 11, further comprising an encapsulation layer covering the pixels, wherein the metal pattern is located on the encapsulation layer (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 12, further comprising a plurality of light emitting elements in the compensation area and spaced apart from the pixels in a plan view (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 13, wherein each of the light emitting elements is electrically connected to at least one of the main signal lines or the sub-signal lines, and wherein each of the light emitting elements is configured to display light of a black color (figure 4; [0073-0085]). 
pertaining to claim 14, wherein each of the light emitting elements is electrically insulated from the main signal lines and the sub-signal lines (figures 1-3; [0060-0086]). 
Lesson shows, pertaining to claim 15, wherein the insulating substrate defines a plurality of holes spaced apart from each other, wherein the hole area defines a plurality of hole areas respectively overlapping with the holes and spaced apart from each other, and wherein each of compensation areas of the hole areas extends along an edge of each of the holes (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 16, wherein the insulating substrate defines a plurality of holes spaced apart from each other, wherein the hole area is provided as a single area overlapping with all of the holes, and wherein the holes are surrounded by a single compensation area in a plan view (figure 4; [0073-0085]). 

Lesson shows, pertaining to claim 17, an electronic apparatus comprising:
 a display panel comprising: a hole area (411’) defining a through-hole and configured to display a black color (figure 4; [0073-0085]); and a display area surrounding the hole area (411’) and configured to display an image by an electrical signal (figure 4; [0073-0085]); and 
an electronic module under the display panel and overlapping with the hole area, wherein the hole area comprises: 
a line area (412’,412”) surrounding the through-hole (figure 4; [0073-0085]); and 
a compensation area between the line area and the display area and surrounding the line area (figure 4; [0073-0085]), 
(400) (figure 4; [0073-0085]) in the line area circumferentially surrounding the through-hole (411’), and the sub-signal lines apart from the display area and electrically connected to the main signal lines (figure 4; [0073-0085]); and 
a compensation element in the compensation area and configured to display a black color (figure 4; [0073-0085]). 

Lesonen fails to explicitly show, pertaining to claim 17, a plurality of pixels in the display area;
a plurality of main signal lines in the display area and electrically connected to the pixels. 
Kim teaches, pertaining to claim 17, a plurality of pixels (PX) in the display area (DA) (figures 1-3; [0060-0086]);
a plurality of main signal lines in the display area (DA) and electrically connected to the pixels (figures 1-3; [0066]). 
In addition, Kim provides the advantages of including a through portion inside a display area to prevent cracks from occurring or propagating along surrounding portions ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, a plurality of pixels in the display area;
a plurality of main signal lines in the display area and electrically connected to the pixels, according to the teachings of Lesonen, with the motivation of including a 

Lesson shows, pertaining to claim 18, wherein the compensation element comprises an optically opaque metal pattern covering the compensation area and spaced apart from the pixels in a plan view (figure 4; [0073-0085]). 
Lesson shows pertaining to claim 19, wherein the metal pattern overlaps with at least one of the main signal lines or the sub-signal lines when viewed in a plan view (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 20, wherein each of the pixels comprises: a thin film transistor; and a light emitting element connected to the thin film transistor, and wherein the compensation element has a structure obtained by omitting at least one of the thin film transistor or components of the light emitting element from the pixel ((figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 21, wherein the compensation element comprises: a first electrode electrically insulated from the main signal lines and the sub-signal lines; a second electrode; and an emission layer between the first and second electrodes (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 22, wherein the first electrode is a floating electrode (figure 4; [0073-0085]). 
Lesson shows, pertaining to claim 23, wherein the compensation element has the same structure as at least one of the pixels, and is configured to generate light of a black color (figure 4; [0073-0085]). 
pertaining to claim 24, wherein the sub-signal lines have curved line shapes extending along at least a portion of an edge of the through-hole, and wherein the main signal lines have straight line shapes (figure 4; [0073-0085]).

Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive. In the remarks on pages 1-4:
The applicant raises the clear issue as to whether Kim alone or in combination with Lesonen suggest electrically conductive sub-signal lines electrically connected to the main signal lines” or “compensation area”.
The Examiner views that Kim in view Lesonen in view of Kim does suggest the above limitation as defined by the above rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 24, 2021